871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Arthur NALLEY, Plaintiff-Appellant,v.BAISAS, Dr.;  Debbie Wheeler;  Bob Dewall;  Tom Ueltseh;William Seabold, Defendants-Appellees.
No. 88-5536.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
James Nalley appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Nalley claimed that the defendants, prison officials at the Luther Luckett Correctional Complex, subjected him to cruel and unusual punishment in violation of the eighth amendment when they negligently failed to treat his eye injury caused by a welding flux.


3
The district court granted the defendants summary judgment concluding that they were not deliberately indifferent to Nalley's serious medical need.


4
Upon consideration, we conclude that the district court's judgment should be affirmed because Nalley's complaint is insufficient to establish an eighth amendment violation.   See Estelle v. Gamble, 429 U.S. 97, 104-05 (1967);  Westlake v. Lucas, 537 F.2d 857, 860 (6th Cir.1976).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.